Detailed action
Summary
1. The office action is in response to amendment filed on 8/8/2022.
2. Claims 1-3,5-12, 14-16 and 18-23 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-3,5-12, 14-16 and 18-23 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein the controller is configured to operate the solid state circuit breaker to manipulate current exchanged with a first subset of the plurality of energy storage components in response to an imbalance in at least one of (i) a state of charge of the plurality of energy storage components and (i i) a temperature of the plurality of energy storage components.”

Dependent claims 2, 3, 5-11 are allowable by virtue of their dependency.

Regarding claim 12. The prior art fails to teach “…wherein operating the solid state circuit breaker to control the state of charge and the temperature for each of the plurality of energy storage components; and controlling the solid state circuit breaker to protect the plurality of energy storage components from a fault condition comprising one of overcurrent, short circuit, and thermal overload.”

Dependent claims 14, 15 and 21-23 are allowable by virtue of their dependency.

Regarding claim 16. The prior art fails to teach “…a controller coupled to the first circuit breaker and configured to adjust the adjustable time current curve in response to protection parameters, wherein a first overload threshold for the first circuit breaker is determined by the adjustable time current curve, and wherein a second overload threshold for the second circuit breaker or the fuse is determined by the fixed time current curve.”

Dependent claims 18-20 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130221926 Furtner disclose system and method for battery management.
US 20160322805 Franke et al. disclose circuit breaker.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
     /ADOLF D BERHANE/     Primary Examiner, Art Unit 2838